EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nilesh Amin on February 22, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
receiving, by a first network device of a network and comprising a processor, first location data representative of a first location of a mobile device utilizing a first service of the first network device and utilizing a second service;
receiving, by the first network device, second location data representative of a second location of the mobile device that is different from the first location; 
in response to receiving the second location data:[[,]] 
generating, by the first network device, first service application package data comprising:
mobile device information obtained during utilization of the first service by the mobile device, and 
microservice information specifying a group of microservice applications to be instantiated at a second network device for utilization of the first service at the second network device by the mobile device, and
generating second service application package data representative of the second service; and
aggregating, by the first network device, the first service application package data and the second service application package data, resulting in aggregated service application package data;
aggregated service application package data to the second network device.  

2-4.	(Cancelled) 

5.	(Previously Presented) The method of claim 1, wherein the first location data comprises global positioning system coordinates associated with the mobile device. 

6.	(Currently Amended) The method of claim 1, further comprising:
	after sending the aggregated service application package data to the second network device, facilitating, by the first network device, a communication handover of the mobile device from being connected to the first network device to being connected to the second network device.

7.	(Original) The method of claim 6, wherein the communication handover is performed as a function of a speed of the mobile device.


a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
obtaining location data representative of a location of a user equipment employing a first service of the first mobile edge computing device and employing a second service;
based on the location data, determining that the user equipment is a first threshold distance from a second mobile edge computing device;
in response to determining that the user equipment is the first threshold distance from the second mobile edge computing device:[[,]] 
generating first service application package data comprising:
user equipment information obtained during employment of the first service by the user equipment, and 
microservice information identifying a group of microservice applications to be instantiated at the second mobile edge computing device for employment of the first service at the second mobile edge computing device by the user equipment, and
generating second service application package data representative of the second service; and
aggregating the first service application package data and the second service application package data, resulting in aggregated service application package data;
sending the aggregated service application package data to the second mobile edge computing device 

the operating further comprises facilitating transferring a connection of the user equipment from the first mobile edge computing device to the second mobile edge computing device in response to the user equipment being determined to be at a second threshold distance from the second mobile edge computing device 

10.	(Currently Amended) The first mobile edge computing device of claim [[9]] 8, wherein the operations further comprise:
	in response to sending the aggregated service application package data to the second mobile edge computing device, receiving acknowledgment data from the second mobile edge computing device.

11.	(Currently Amended) The first mobile edge computing device of claim 10, wherein the acknowledgement data comprises an indication that the second mobile edge computing device has received the aggregated service application package data.

12.	(Currently Amended) The first mobile edge computing device of claim [[8]] 9, wherein facilitating the transfer comprises facilitating the transfer based on a global positioning system coordinate of the user equipment.

13.	(Currently Amended) The first mobile edge computing device of claim [[8]] 9, wherein facilitating the transfer comprises facilitating the transfer based on a speed of the user equipment.

14.	(Currently Amended) The first mobile edge computing device of claim [[8]] 9, wherein facilitating the transfer comprises facilitating the transfer based on a predicted route of the user equipment.


receiving location data representative of a location of a user equipment utilizing a first service of the first network device and utilizing a second service;
based on the location data, determining that the user equipment is a first defined distance from a second network device;
in response to determining that the user equipment is the first defined distance from the second network device:[[,]] 
generating first service application data comprising:
user equipment information obtained during employment of the first service by the user equipment, and 
microservice information indicating a group of microservice applications to be instantiated at [[a]] the second network device for employment of the first service at the second network device by the user equipment, and
generating second service application data representative of the second service; and
aggregating the first service application data and the second service application data, resulting in aggregated service application data;
sending the aggregated service application data 

16.	(Currently Amended) The non-transitory machine-readable medium of claim 21[[5]], wherein the operations further comprise:
	in response to transferring the connection, receiving acknowledgment data from the second network device.

17.	(Currently Amended) The non-transitory machine-readable medium of claim 21[[5]], wherein transferring the connection comprises transferring the connection based on an anticipated route of the user equipment in relation to the second network device.

18.	(Currently Amended) The non-transitory machine-readable medium of claim 21[[5]], wherein the connection to the second network device is based on a coverage area associated with the second network device.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 18, wherein the connection to the second network device is further based on a predicted route of the user equipment.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 19, wherein the predicted route is based on historical location data representative of a previous location of the user equipment.

21.	(New) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
transferring a connection of the user equipment from the first network device to the second network device.

22.	(New) The method of claim 6, wherein the communication handover is performed as a function of a global positioning system coordinate of the mobile device.

23.	(New) The method of claim 6, wherein the communication handover is performed as a function of a predicted route of the mobile device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujishiro (US 2020/0288363), which teaches a source MEC generating and sending handover request with application information (see figure 4).   While handover request message comprises application information, Fujishiro does not teach sending the 
Yang et al. (US 2020/0259878), which teaches a MEC controller that tracks UE mobility and sends a prefetch message to a selected MEC (see figure 5)
Wei et al. (US 2021/0306927), which teaches a source cell performing handover based on location report information.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




2/22/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419